Citation Nr: 0615912	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  03-03 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 until 
October 1945.  He died on June [redacted], 2002.  The appellant is 
the veteran's widow.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a September 2002 
rating decision of the VA Regional Office (RO) in Sioux 
Falls, South Dakota that denied service connection for the 
cause of the veteran's death.

The appellant was afforded personal hearings at the RO in 
February 2003 and by videoconference in April 2004 before a 
member of Board.  The transcripts are of record.

This case was remanded for further development in September 
2004.  


FINDINGS OF FACT

1.  The veteran's death certificate shows that he died in 
June 2002 from acute myocardial infarction, due to or as 
consequence of obesity, due to or as a consequence of chronic 
obstructive pulmonary disease/bronchiectasis, due to or a 
consequence of congestive heart failure and insulin-dependent 
diabetes mellitus.

2.  Resolving reasonable doubt in favor of the appellant, the 
service-connected bronchiectasis materially or substantially 
contributed to, or hastened the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted. 38 U.S.C.A. §§ 1103, 1110, 1310, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §  3.102, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts in numerous statements and testimony on 
personal hearings on appeal that the veteran's service-
connected bronchiectasis was materially implicated in chronic 
obstructive pulmonary disease that was a substantial 
contributory factor in his death.  It is contended that for 
this reason, service connection for the cause of death is 
warranted.  

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred or aggravated in service either caused 
or contributed to the veteran's death.  The service-connected 
disability will be considered as the principal cause of death 
when such disability, singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  To be considered a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death; rather, a causal 
connection must be shown.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.312 (2005).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § .102 (2005); see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990). 

The veteran's service medical records are negative for 
complaints, symptomatology or findings consistent with 
cardiovascular disease or diabetes mellitus.  He developed 
pulmonary symptoms diagnosed as bronchiectasis for which he 
was hospitalized for approximately four months and received 
regular follow-up.  The veteran was readmitted in September 
1945 for a recurrence of symptoms.  He was subsequently 
determined to be unfit for duty as a result thereof and was 
medically discharged from service. 

Following post-service VA examination in June 1947, diagnoses 
of no lung disease found, rheumatic heart disease, minimal, 
inactive, Class I and chorea, subclinical, minimal, rheumatic 
basis, were rendered.  

By rating action dated in July 1947, service connection was 
granted for moderate bronchiectasis.  A 30 percent disability 
evaluation was established.  Service connection was also 
awarded for mild ethmoid and sphenoid sinusitis, rated zero 
percent disabling.  In a rating decision dated April 1948, 
the disability evaluation for bronchiectasis was reduced to 
10 percent on the basis of clinical examination during a 
period of hospitalization that was essentially negative, 
showing only mild bronchiectasis.

VA outpatient clinical records dating from 1977 show that the 
veteran had elevated blood pressure readings in 1978.  He was 
noted to be on blood pressure medication in April 1979.  
Heart disease was recorded in April 1982 and congestive 
failure in April 1989.  The veteran was treated in December 
1988 for symptoms that included  coarse vibratory rales 
throughout the chest area, diagnosed as upper respiratory 
infection.  A mild nonproductive cough, scattered rhonchi and 
coarse rales of the right posterior lower lung were reported 
in October 1995 for which cough medicine was prescribed.  A 
medical problem list dated in July 2001 showed diagnoses that 
included cardiac dysrythmia, atherosclerotic cardiovascular 
disease, congestive heart failure, hypertension, and diabetes 
mellitus type II without complications.  It was noted at the 
time that he had no current productive cough, but did 
indicate that he had more symptoms in winter.  A September 
2001 clinical entry showed that the veteran received follow-
up for bronchitis with complaints of chest pain/hemoptysis 
and shortness of breath.  It was reported that he had a 
moderate cough mildly productive of clear phlegm.  Following 
physical evaluation in January 2002, he indicated that 
bronchitis was fully resolved.  Assessments included 
COPD/bronchiectasis--improved from last visit, clinically 
stable.  

The veteran was hospitalized in late March 2002 with 
complaints that included shortness of breath and dyspnea on 
exertion.  He stated that he had had to sleep with several 
pillows under his chest and neck and could hardly walk around 
the house without being very short of breath.  He said that 
he was not on home oxygen but felt that he needed some.  
Physical examination disclosed findings that included wet 
crackles at the lung bases.  The lungs were clear in the 
upper fields.  A chest X-ray was interpreted as showing 
findings of COPD, congestive heart failure, and chronic left 
basilar pulmonary scarring with probable superimposed 
subsegmental atelectasis.  Upon discharge in April 2002, the 
diagnoses were congestive heart failure exacerbation, chronic 
obstructive pulmonary disease with carbon dioxide retention, 
coronary vascular disease, hypertension and Type II diabetes.  
The veteran was hospitalized a week in May 2002 for similar 
symptoms.  Diagnoses on this occasion included chronic 
obstructive pulmonary disease as a new diagnosis by chest X-
ray in March 2002.

A VA compensation and pension examination for respiratory 
disorders was conducted in May 2002.  It was indicated that 
the claims folder was reviewed.  It was recorded that the 
appellant had requested recent examination because he felt 
the cause of his problems over the last few months had been 
bronchiectasis.  The examiner noted that further discussion 
elicited complaints of occasional coughing and clear whitish 
sputum production.  The veteran denied hemoptysis and 
anorexia, but felt that he had lost weight recently.  The 
examiner related that in looking at the records, he had 
weighed 185 pounds in 1947, 320 pounds in 1977 and was 
currently at 351 pounds.  The veteran stated that he became 
very short of breath with any type of exertion.  It was 
reported that he was using oxygen nebulizer treatments and 
inhalers.

Following physical examination and chest X-ray, the examiner 
stated that the veteran's admissions to the hospital that 
year had been for the number one reason of congestive heart 
failure, and the second problem was chronic obstructive 
pulmonary disease.  A diagnosis of bronchiectasis, not active 
at this time was rendered.  The examiner commented that other 
problems were related to congestive heart failure and chronic 
obstructive pulmonary disease, but were not related to 
bronchiectasis.

A claim for dependency and indemnity compensation was 
received in June 2002 followed by a death certificate in July 
2002.  The veteran was shown to have died on June [redacted], 2002, 
with the immediate cause of death as acute myocardial 
infarction.  The sequential underlying causes of death 
leading to myocardial infarction were congestive heart 
failure and diabetes, chronic obstructive pulmonary disease, 
and obesity.  

Subsequently received were VA outpatient records dated 
between May 2002 and June 2002 showing that the veteran 
received follow-up for exacerbation of symptoms that included 
swollen lower extremities, an occasionally productive cough, 
abdominal fluid retention, weight gain, fatigue, and 
diminished breath capacity.  It was believed in May 2002 that 
his pulmonary abnormalities comprised a large portion of his 
problems.  The examiner noted that the veteran had never been 
a smoker.  A June 14, 2002 clinical entry showed that the 
veteran's wife called requesting urgent care, stating that he 
was getting worse with increased shortness of breath and 
fluid retention, and a cough with thick whitish pink-tinged 
sputum.  No further information follows.

Subsequently received were statements dated in March 2005 
from a nurse and an emergency medical technician stating that 
on June 14, 2002, an ambulance was dispatched to the 
veteran's residence where it was noted that his condition was 
deteriorating.  It was reported that no cardiopulmonary 
resuscitation was attempted because there was a "do not 
resuscitate" order in place.  It was reported that his 
condition was critical and that respiratory arrest occurred 
with no detectable cardiac output.  His body was transported 
to a local hospital where he was pronounced dead on arrival.  

The record reflects that veteran attempted to reopen his 
claim for a higher rating for service-connected lung 
disability on several occasions beginning in 1979, but was 
denied on the basis that his symptoms did not approximate the 
criteria for a higher rating.

A medical statement dated in February 2003 was received from 
G. Ceremuga, D.O., who noted that he had reviewed the 
veteran's VA clinical record.  The physician delineated the 
veteran's long list of chronic medical problems and stated 
that he also had secondary bronchiectasis.  It was reported 
that he was evaluated a number of years before for pulmonary 
hemorrhage secondary to the same.  He stated that the veteran 
developed a chronic cough and chronic obstructive pulmonary 
disease from that disease process.  Dr. Ceremuga related that 
although he had not seen the veteran in his practice, it 
appeared that the VA medical records substantiated that he 
did have chronic bronchiectasis with acute exacerbation.

An amended death certificate was received in May 2004 showing 
an underlying disease process as "COPD/BRONCHIECTASIS" in 
addition to those stated previously.

Statements dated in 2003 and 2004 in support of the 
appellant's claim were received from a family member and 
friends who attested to the veteran's respiratory problems 
over the years.

A medical report dated in May 2002 from D. Pansegrau, MD, 
FACC, board-certified in cardiovascular disease, was 
subsequently received indicating that the veteran was seen in 
consultation that month for multiple problems, primarily 
shortness of breath of 10 years' duration.  A comprehensive 
background history was reported in which it was noted that 
the veteran had a history of whooping cough and secondary 
bronchiectasis.  It was noted that he had been evaluated for 
pulmonary hemorrhage secondary to bronchiectasis a number of 
years before and had chronic cough and COPD from that disease 
process.  Following examination, diagnoses included chronic 
congestive heart failure, hypertension with secondary left 
ventricular dysfunction, mild aortic sclerosis and mitral 
insufficiency, morbid obesity and diabetes mellitus, Type II.

The RO referred the veteran's claims folder to a VA physician 
for review of the record and a medical opinion.  In a report 
dated in June 2003, a comprehensive and detailed medical 
chronology was recited.  The examiner stated that after a 
page-by-page review of the extensive medical record, it was 
her medical opinion that it was less than likely that the 
veteran's service-connected bronchiectasis caused or 
contributed to his death.  She stated that her reasons for 
this opinion were the following: 1) the clinical records did 
not show that bronchiectasis was an active condition; 2) it 
was clear that the veteran had other very severe medical 
problems unrelated to bronchiectasis that caused his death; 
3) the pulmonary function studies did not show sufficiently 
severe COPD that would cause congestive heart failure; 4) the 
death certificate did not list bronchiectasis as one of the 
causes of death; 5) the coughing, hemoptysis and lung 
findings described by the veteran's wife were more likely due 
to congestive heart failure than bronchiectasis; and 6) the 
rating of bronchiectasis of 10 percent from 1948 indicated 
that it was at most a mild condition.  The examiner stated 
that after reviewing the records, chest X-rays and 
consultation with a VA pulmonologist, it was found that that 
the veteran's congestive heart failure was not due to 
bronchiectasis.  

The appellant submitted internet medical authority entitled 
"Bronchiectasis; the other obstructive lung disease" and 
"Overview of causes of COPD" from the Postgraduate Medicine 
Online website that were received in September 2003.  The 
latter article commenced by stating that "[b]ronchiectasis 
is one of the chronic pulmonary diseases (COPDs), defined by 
the presence of persistent or recurrent airflow limitation."  
It was reported that bronchiectasis was defined as any 
widening of the bronchi regardless of the cause with typical 
symptoms that included fever, pleurisy, and a chronic cough 
that produced foul-smelling and occasionally blood-tinged 
sputum.

The veteran's claims folder was referred to a pathologist 
outside of the VA system for further review and opinion on 
the issue of whether it was likely as not that any disorder 
of service origin caused or contributed substantially or 
materially to the veteran's death.

Subsequently received in an undated medical report, S. L. 
Eliason, M.D., in pathology at Rapid City Regional Hospital, 
indicated that the clinical record was thoroughly reviewed.  
She provided an extensive and detailed clinical background of 
the origins and features of bronchiectasis, as well as the 
veteran's medical course since being diagnosed with that 
disorder in the 1940s.  In conclusion, she stated that "I 
would agree with [the VA examiner's] assessment that it is 
less likely the veteran's service[-]connected bronchiectasis 
caused or significantly contributed to his death.  
Clinically, the patient's bronchiectasis appeared to be mild 
and far less significant than his other medical problems."  
She stated that other testing might have been helpful and 
further clarification from physicians of record might be 
considered.  It was found, however, that bronchiectasis was 
only a minor contributing factor in the veteran's death, did 
not play a significant role in his demise, and did not appear 
to have impacted his ability to resist the effects of the 
terminal illness.  

The Board observes in this instance that in the years 
following service, the symptoms associated with veteran's 
bronchiectasis appear to have abated and no regular treatment 
is shown in this regard.  There are indications in the record 
that he might have been more susceptible to upper respiratory 
infection, and family and friends have attested to chronic 
coughing, sputum production and blood-tinged mucus over the 
years.  The Board notes, however, that despite his claims for 
an increased rating over the years, it was never determined 
that the service-connected bronchiectasis warranted more than 
a 10 percent disability evaluation.  

The record reflects that the veteran had other serious 
medical conditions including congestive heart failure, 
atherosclerotic cardiovascular disease, diabetes mellitus and 
morbid obesity leading to death.  The Board points out 
neither cardiovascular disease nor diabetes was diagnosed 
within one year of discharge from service and may not be 
presumptively attributed to service.  See 38 U.S.C.A. § 1101, 
1112, 1113, 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.307, 
3.309 (2005).  There are strong medical opinions in the 
record that conclude that those diseases were the 
overwhelming causes of the myocardial infarction from which 
the veteran ultimately died.  It was determined that the 
clinical manifestations of service-connected bronchiectasis 
were not significant and did not significantly contribute to 
death or the leading causes therefor.  

Despite the evidence against the claim, there is evidence 
that the veteran indeed had chronic obstructive pulmonary 
disease which was also noted on the death certificate as a 
significant contributing factor in his death.  The Board 
observes that the death certificate was amended in such a way 
to reflect that bronchiectasis was either synonymous with or 
closely related to chronic obstructive pulmonary disease.  A 
similar association appears to have been made in VA 
outpatient clinic notes in January 2002 when assessments 
included "COPD/bronchiectasis."  Private medical reports in 
the record state that the veteran had been evaluated for 
pulmonary hemorrhage years earlier, secondary to 
bronchiectasis, and currently had a chronic residual cough 
and chronic obstructive pulmonary disease as a result 
thereof.  The appellant has submitted web-based medical 
authority that states that bronchiectasis is one of the 
chronic pulmonary disease processes defined by the presence 
of persistent or recurrent airflow limitation.  The Board 
notes that the evidence obtained in response to the VA 
requests for review and opinion lacks a discussion as to 
whether there is any relationship between bronchiectasis and 
the development of the veteran's chronic obstructive 
pulmonary disease.  Other records not only suggest a 
relationship but point to a direct cause-and-effect 
relationship-bronchiectasis being identified as the cause of 
COPD.  Additionally, the earlier VA opinion was in part based 
on a finding that bronchiectasis had not been listed on the 
veteran's death certificate.  This certificate was later 
amended to include bronchiectasis and was the reason for the 
Board's remand in 2004.  When the record was reviewed after 
the remand by Dr. Eliason, it was suggested that statements 
from others might be more helpful in deciding the role of 
bronchiectasis in the veteran's death, especially a statement 
from Dr. Ceremuga.  As it turns out, Dr. Ceremuga had earlier 
provided a statement in which he opined that the veteran had 
in fact developed COPD from bronchiectasis.  

In view of the above, the Board thus finds that the evidence 
is at least in equipoise to find a basis for a grant of the 
benefit sought on appeal.  This is especially so in light of 
the death certificate showing COPD and bronchiectasis as 
playing a significant role in the veteran's demise, and 
because of the evidence indicating that the service-connected 
bronchiectasis had in fact caused the veteran's COPD.  The 
Board thus resolves the benefit of the doubt in favor of the 
appellant by finding that service connection for the cause of 
the veteran's death is warranted.  See 38 C.F.R. § 3.102.




ORDER

Service connection for the cause of the veteran's death is 
granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


